Citation Nr: 1731037	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-26 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from October 1968 to October 1988. He was awarded the Combat Infantryman Badge (CIB) for combat service in the Republic of Vietnam during the Vietnam Era.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an adverse rating decision by a Regional Office of the Department of Veterans Affairs (VA) (hereinafter Agency of Original Jurisdiction (AOJ)).

In January 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the claims file.


FINDINGS OF FACT

1. The Veteran experienced decreased hearing acuity during combat service, and his current bilateral hearing loss tinnitus is due to service.

2. The Veteran experienced tinnitus during combat service, and his current tinnitus is due to service.


CONCLUSIONS OF LAW

1. With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2. With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for tinnitus have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish his entitlement to service connection for bilateral hearing loss and tinnitus. He has testified to experiencing decreased hearing acuity and tinnitus during combat events.

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship - or "nexus" - between the current disability and an in-service precipitating disease, injury, or event. See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. VA considers sensorineural hearing loss an organic disease of the nervous system, which is listed as a chronic disease under 38 C.F.R. § 3.309(a). See Veteran Benefit Administration (VBA) Adjudication Manual, M-21, Part. IV.ii.2.B.2.b. Additionally, in Fountain v. McDonald, 27 Vet. App. 258 (2015), the Court determined that tinnitus is an "organic disease of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.

As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of "continuity of symptomatology" since service. 38 C.F.R. § 3.303(b). The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Additionally, for an enumerated "chronic disease" shown in service (or within a presumptive period under § 3.307), subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. See Groves v. Peake, 524 F.3d 1306, 1309 (2008).

The threshold for normal hearing is from 0 to 20 decibels, and pure tone thresholds above 20 decibels may demonstrate hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993); McKinney v. McDonald, 28 Vet. App. 15, 24-5 (2016). However, hearing loss does not equate as being a "disability" for VA purposes. McKinney, 28 Vet. App. at 24-5. Specifically, hearing loss does not constitute a disability if it does not meet the threshold requirements for 38 C.F.R. § 3.385. Palczewski v. Nicholson, 21 Vet. App. 174, 179-80 (2007).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz, is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz, are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring or clicking. See Dorland's Illustrated Medical Dictionary, 1322 (32nd ed. 2012). In adopting the current rating criteria for tinnitus under Diagnostic Code (DC) 6260, VA described tinnitus as follows:

Tinnitus is classified either as subjective tinnitus (over 95% of cases) or objective tinnitus. In subjective or "true" tinnitus, the sound is audible only to the patient. In the much rarer objective tinnitus (sometimes called extrinsic tinnitus or "pseudo-tinnitus"), the sound is audible to other people, either simply by listening or with a stethoscope.

67 Fed. Reg. 59033-01 (Sept. 19, 2002).

Thus, tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone. See Charles v. Principi, 16 Vet. App. 370 (2002). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Important for this decision, the Veteran has been awarded the CIB for combat service. Therefore, the provisions of 38 U.S.C.A. § 1154(b) are applicable in this case, which state, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran. The Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service. See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).

There is no dispute that the Veteran currently manifests bilateral sensorineural hearing loss disability per the standards of 38 C.F.R. § 3.385 as well as tinnitus.  See VA examination report dated November 2010. There is also no dispute that the Veteran's service, which included combat service, involved noise exposure. 

Therefore, the primary question before the Board is whether the Veteran's confirmed in-service noise exposure caused his current bilateral hearing loss and tinnitus. In this regard, the Veteran testified to experiencing decreased hearing acuity and tinnitus during combat events.  The Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service. See Reeves, 682 F.3d at 999. Thus, the Board finds that the Veteran manifested decreased hearing acuity and tinnitus during service pursuant to 38 U.S.C.A. § 1154(b) and Reeves. Notably, the audiograms in service do reflect downward auditory threshold shifts for both ears ranging from 5 to 10 decibels in several frequencies.

The Board observes that there is a presumption of service connection for a chronic disease such as sensorineural hearing loss and tinnitus, rebuttable only by clearly attributable intercurrent causes, which manifests during service and then again "at any later date, however remote." Groves, 524 F.3d at 1309. Here, the Veteran currently manifests sensorineural hearing loss and tinnitus. Thus, pursuant to Groves, the Board finds that the criteria for entitlement to service connection for bilateral hearing loss and tinnitus have been met as there is no clear intercurrent cause of bilateral hearing loss and tinnitus shown by the record.

In making this favorable determination, the Board is aware that the evidentiary record contains medical opinion which weighs against the Veteran's service connection claims. For example, a November 2010 VA examiner opined the Veteran's current bilateral hearing loss disability did not result from noise exposure in service as hearing tests in service were within normal limits. However, this examiner did not consider the Veteran's testimony of experiencing decreased hearing acuity and tinnitus during combat nor the significance of the auditory threshold shifts during service. Notably, a private physician in February 2013 identified noise exposure as a potential cause for the Veteran's bilateral sensorineural hearing loss (SNHL). In any event, the criteria for service connection for bilateral hearing loss and tinnitus are met when applying the combat provisions of 38 U.S.C.A. § 1154(b) as interpreted by Reeves, and the chronic disease presumption as interpreted by Groves.



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


